Citation Nr: 1635755	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-11 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service in the U.S. Army from March 1943 to December 1945 and was awarded the Purple Heart and Bronze Star.  He died in April 2010; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the appeal lies with the Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in October 2015, at which time the appeal was denied.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims which, in an April 2016 order, granted a Joint Motion for Remand, vacating the October 2015 Board decision and remanding the appeal for further consideration.  


FINDINGS OF FACT

1. The Veteran died in April 2010; his death certificate lists the immediate cause of death as coronary pulmonale, with pulmonary hypertension as contributing to death.  Additional medical evidence of record indicates anxiety, sleep problems, and alcohol abuse also contributed to the Veteran's death.

2. The competent evidence of record indicates the Veteran's service-connected posttraumatic stress disorder (PTSD) at least aggravated his anxiety, sleep problems, and alcohol abuse, and thus as likely as not materially contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran died in April 2010; the primary cause of death as reported on the death certificate was coronary pulmonale.  At the time of his death, the Veteran was service-connected for PTSD and shell fragment scars of the right buttock, back, and left arm.  The appellant asserts that the Veteran's service-connected disabilities caused or aggravated his anxiety, sleep disturbance, and alcohol abuse, which in turn led to his cardiovascular and pulmonary disabilities, thereby materially contributing to his death.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (a) (2015).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312 (c)(1).

In support of her claim, the appellant submitted the report of an April 2016 Independent Medical Opinion provided by Dr. J.M.  In providing his medical opinion, Dr. J.M. reviewed the entire claims file, including the Veteran's medical records and statements from the appellant, and also reviewed pertinent medical literature.  Dr. J.M. opined that both recent research and the Veteran's medical records show that the Veteran's service-connected PTSD and non-service-connected alcoholism and sleep apnea were inextricably intertwined and mutually contributory.  He further found that, while the cause of death was cor pulmonale and pulmonary hypertension, both alcoholism and sleep apnea were contributing factors.

Specifically, Dr. J.M. noted that a March 2007 VA Mental Health Physician Note found the Veteran suffered from PTSD with sleep apnea possibly the primary aggravating problem.  Further, in a February 2008 VA Telephone Contact Note, the Veteran's VA psychiatrist determined that the Veteran's insomnia was "severely exacerbated by psychological factors."  Dr. J.M. also noted treatment records indicating worsening sleep issues and alcohol use, as well as two medical statements, one provided by a VA nurse practitioner, and another by a private medical doctor, suggesting a link between the Veteran's PTSD symptoms, including anxiety, sleep disturbance, and alcohol abuse, and the primary cause of his death.  Finally, Dr. J.M. discussed medical literature which found an association between PTSD and sleep disturbance, alcohol abuse, and anxiety which, in turn, are associated with increased risk for hypertension, myocardial infarction, and other cardiovascular conditions.

The Board is cognizant of the multiple negative VA opinions of record.  However, an appellant "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the newly submitted medical opinion from Dr. J.M., and resolving all doubt in the appellant's favor, the Board finds that the Veteran's service-connected PTSD and associated symptomatology materially contributed to the immediate cause of the Veteran's death.  As such, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


